Battle, J., (after stating the facts.) The greatest estate which N. B. Pearce could have acquired, by virtue of the relation of husband and wife, in the land in controversy was an estate for and during the term of his natural life. The fact that his wife acquired the lands by purchase during coverture did not increase that estate; neither did her failure to file a schedule have that effect. Chapter 111, of Gould’s Digest, which is relied upon by appellant, in no ease imposed such a penalty upon a married woman for such a failure. The object of these statutes was to increase her rights by the filing of the schedule, and at the same time protect the rights of her husband’s creditors. Pearce’s creditors could not sell under execution any greater interest in his wife’s lands than he had. When he died, his interest expired with him. Judgment affirmed.